Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Pages 10-14, filed 06/10/2021, with respect to the 103 rejections have been fully considered and are persuasive. The 101 rejections of the claims has been withdrawn.
Applicant’s arguments, see Remarks Pages 14-18, filed 06/10/2021, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections of the claims has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, the closest prior art on record is Call et al. (US 9449495, 
hereinafter Call; already of record in the IDS), further in view of in view of Park et al. (US 2015/0145236, hereinafter Park).
	The combination of Call and Park teaches:
A method for detecting airbag deployment using a mobile device, the method comprising:

determining, by a processor of the mobile device, a change in at least one motion measurement signal of the plurality of motion measurement signals (Call: Abstract; Col. 12 Lines 56-65);
determining, by the processor of the mobile device, that the change in the at least one motion measurement signal exceeds a first threshold (Call: Abstract; Col. 12 Lines 56-65);
determining, by the processor of the mobile device, a rate of change of the pressure measurement signal (Call: Abstract; Col. 1 Lines 43-52; Col. 12 Lines 23-42; Col 13 Line 7-20);
in response to determining that the … the pressure measurement signal exceeds the second threshold, … deploy[ing] …a vehicle airbag based on the change in the at least one motion measurement signal exceeding the first threshold and the …pressure measurement signal exceeding the second threshold (Park: Fig. 3; Paragraphs [0034]-[0044]) ;
…
	However the combination of Call and Park does not teach: 
…
in response to determining that the change in the at least one motion measurement signal exceeds the first threshold, obtaining a pressure measurement signal from a pressure sensor of the plurality of sensors of the mobile device;
…
determining, by the processor of the mobile device, that the rate of change of the pressure measurement signal exceeds a second threshold; and

…
based on detecting that the vehicle airbag is deployed:
determining that a vehicle crash event occurs, and
transmitting a signal to at least one of the mobile device or a computer of a service provider to output an indication of the vehicle crash event.

Regarding claim 11 the claim(s) recite analogous limitations to claim(s) 1, and therefore is deemed allowable for the same reason.

Regarding claims 2-13, 16-19, and 21-23, the claims are dependent on allowable claims and therefore are deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663